DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/6/2021.  

Claims
Claim 1 has been amended. 
Claims 1-20 are currently pending in the application and claims 12-20 have been withdrawn. 

Response to Arguments

101
In response to the applicant’s arguments regarding the claims not being directed to “certain methods of organizing human activity” or “managing personal behavior or relationships or interactions between people”, the examiner respectfully disagrees.  The claims recite the abstract idea of creating a key and text string that allow a user to share a package with another user.  This falls under “certain methods of organizing human activity” or “managing personal behavior or relationships or interactions between people” because it is describing a transaction/interaction between two people.  Although the sender and receiver can be computers, under BRI, the sender and receiver can be interpreted as people.  The applicant also recites multiple court cases that were not found to be abstract ideas.  However these cases were specific 
Examiner has considered all of the applicant’s arguments but still maintains the 101 rejection.  
102
To begin, the examiner wants to state that claim 1 is directed to a method being performed by a repository.  Therefore, functions (that are not positively recited steps) attributed to the recipient and sender do not distinguish over the prior art because they are outside the scope of the claimed method performed by the repository.  
In response to the applicant’s argument regarding Zagarese not disclosing “creating a text string memo EM from the EA”, the examiner respectfully disagrees.  Specifically the applicant argues that Zagarese’s link is not a text string memo because a link is a pointer to a website address.  However Zagarese in section [0176] discloses that the link can be used to point to a memory location at which at least one of Sk, pB, and pV is stored.  Here the memory location does not have to be a website address.  
The rest of the applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-11 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key. Specifically, the claim recites “receiving from the sender the… package created by the sender; assigning, based upon input from the sender, values to a full access key EA for enabling the recipient to access the… package; creating a text string memo EM form the EA; conveying EM to the sender, enabling the sender to send EM, along with the payment or payment instrument, to the recipient via a communication channel; whereby the recipient uses EM to access the first compartment of the repository, where the recipient is able to reconstitutes EA; the recipient then uses EA to access the… package from a second compartment of the repository”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 1, such as the use of the electronic package is generally linking the use of the judicial exception to a particular technological environment (e.g. computers) or field of use.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of the use of an electronic package are recited at a high level and are used for generally linking the use of the judicial exception (e.g. storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key) to a particular technological environment (e.g. computers) or field of use and is not indicative of an inventive concept. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of storing a package, creating a key to access the package, creating a memo, allowing a user to access the key using the memo, and allowing a user to access the package using the key.  Therefore, the claim is not patent eligible.
    	The dependent claims 2-11 further describe the abstract idea.  Claim 2 describes the sender and does not include any additional elements; Claim 3 describes the recipient and does not include any additional elements; Claim 4 describes the sender and does not include any additional elements; Claim 5 describes the recipient and does not include any additional elements; Claim 6 describe the communication channel.  The use of a computer or online communication is nothing more than generally linking the judicial exception to the particular technological environment of computer communication; Claim 7 further describes the communication channel and the additional elements is generally linking the judicial exception to the particular technological environment of computer communication; Claim 8 describes the data and does not include any additional elements; Claim 9 describes the data and a verification process which is an abstract idea and does not include any additional elements; Claim 10 describes the data  and verification process which is an abstract idea and does not include any additional elements; Claim 11 recites affixing a digital signature to the electronic package.  This 

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190244198 A1 (“Waters”) and US 20180181964 A1 to (“Zagarese”).

Per claim 1, Waters discloses:
receiving from the sender (e.g. originator) the electronic package (e.g. data package) created by the sender (e.g. originator) (Section [0095]);
assigning, based upon input from the sender, values to a full access key EA (e.g. single use decryption key) for enabling the recipient to access the electronic package (Section [0096]); 
whereby the recipient uses EM (e.g. transactional identifier) to access a first compartment of the repository (e.g. transmission package), where the recipient reconstitutes EA (e.g. single use decryption key) (Section [0096]-[0098]); Note: the limitation “whereby the recipient uses EM to access a first compartment of the repository, where the recipient reconstitutes EA” does not distinguish over the prior art because it is describing the steps of the recipient which is outside of the scope of the claim that is directed to the steps being performed by the repository.  
the recipient then uses EA to access the electronic package (e.g. original data package) from a second compartment of the repository (e.g. transmission package) (Section [0096]-[0098]);  Note: the limitation “the recipient then uses EA to access the electronic package from a second compartment of the repository” does not distinguish over the prior art because it is describing the steps of the recipient which is outside of the scope of the claim that is directed to the steps being performed by the repository.  

Waters discloses an electronic repository that appends a text string memo (e.g. transaction ID) and full access key (e.g. single use decryption key) to a sender package, the transaction ID being used to access the single use decryption key, and the single use decryption key being used to access the sender package.  However Waters does not specifically disclose creating a text string memo EM from EA; conveying EM to the sender, enabling the sender to send EM, along with the payment or payment instrument, to the recipient via a communication channel.  Zagarese in analogous art of secure electronic payments, discloses:
creating a text string memo EM (e.g. link) from the EA (Section [0176]).
conveying EM (e.g. link) to the sender (e.g. bearer/merchant), enabling the sender to send EM (e.g. link), along with the payment or payment instrument (e.g. payment attribute), to the recipient (e.g. validator/purchaser) via a communication channel (Section [0176] and [0221]-[0222]);  Note: the limitation “enabling the sender to send EM, along with the payment or payment instrument, to the recipient via a communication channel” does not distinguish over the prior art because it is describing the intended use of the EM by the sender and is not positively recited as a step of the method.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the key communication of Waters to utilize a link that points to the key, as taught by Zagarese, since this is just an alternative way to send the key data.  Zagarese discloses in section [0176] that S, Sk, pB, and pV can be encoded in a barcode and captured by the user when the barcode is scanned, or alternatively the bar code can include a link that points to a memory location at which S, Sk, pB, and pV are stored.  Therefore these alternative methods of sending the user a key are obvious variants of each other.  

Per claim 2, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the sender is a computer (e.g. bearer device), algorithm, or human (Section [0088] and [0169]).  Note: the limitation “where the sender is a computer, algorithm, or human” does not distinguish over the prior art because it is simply describing the sender and is not positively recited as a step of the method.  Further, the description of the sender does not affect the steps of the method in a manipulative sense.  

Per claim 3, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the recipient is a computer (e.g. validator device), algorithm, or human (Section [0098] and [0177]).  Note: the limitation “where the recipient is a computer, algorithm, or human” does not distinguish over the prior art because it is simply describing the recipient and is not positively recited as a step of the method.  Further, the description of the recipient does not affect the steps of the method in a manipulative sense.  

Per claim 4, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the sender (e.g. bearer) is a creator of the electronic package, a sender of an EPIT (e.g. payment attribute) to the recipient (e.g. validator), or a payor of an EPIT to the recipient, where: EPIT is a payment instrument or payment transfer that contains an EM (e.g. link) (Section [0176] and [0221]).  Note: the limitation “where the sender is a creator of the electronic package, a sender of an EPIT to the recipient, or a payor of an EPIT to the recipient, where: EPIT is a payment instrument or payment transfer that contains an EM” does not distinguish over the prior art because it is simply describing the sender and the data and is not positively recited as a step of the method.  Further, the description of the sender and the data does not affect the steps of the method in a manipulative sense.  

Per claim 5, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the recipient is a recipient (e.g. validator) of an EPIT (e.g. payment attribute) from the sender (e.g. bearer), a non-sender of electronic package from the repository, or a payee of an EPIT from the sender, where: EPIT is a payment instrument or payment transfer that contains an EM (Section [0176] and [0221]).  Note: the limitation “where the recipient is a recipient of an EPIT from the sender, a non-sender of electronic package from the repository, or a payee of an EPIT from the sender, where: EPIT is a payment instrument or payment transfer that contains an EM” does not distinguish over the prior art because it is simply describing the recipient and the data and is not positively recited as a step of the method.  Further, the description of the recipient and the data does not affect the steps of the method in a manipulative sense.  

Per claim 6, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
where the communication channel is at least a portion of a payment transfer; or a mobile (e.g. communication between mobile devices), desktop, or online version of a communication service (Section [0351]).  

Per claim 7, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
wherein the communication channel is from the group consisting of: wire transfer; ACH payment transfer; bank or other financial institution transfer; memo on a negotiable payment check; memo on a negotiable payment eCheck; mobile text; SMS; mobile data (e.g. ; e-mail; snail mail; photo; video; instant messenger service; payment transmitter; bill pay service; and accounting software (Section [0351]).  Note: the limitation “wherein the communication channel is from the group consisting of: wire transfer; ACH payment transfer; bank or other financial institution transfer; memo on a negotiable payment check; memo on a negotiable payment eCheck; mobile text; SMS; mobile data; e-mail; snail mail; photo; video; instant messenger service; payment transmitter; bill pay service; and accounting software” does not distinguish over the prior art because it is describing the communication channel and is not positively recited as a step of the method.  Further, the description of the communication channel does not affect the steps of the method in a manipulative sense. 

Per claim 8, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
wherein EA comprises EK and RK, where: EK  (e.g. sharing key SK) is part of EM (e.g. link), and represents the first compartment (e.g. memory location) (Section [0176]-[0177]).  Note: the limitation “wherein EA comprises EK and RK, where: EK is part of EM, and represents the first compartment” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  Further, the description of the data does not affect the steps of the method in a manipulative sense. 
RK (e.g. validator policy pV) is a recipient key known to both the sender and the recipient prior to executing the method of claim 1 (Section [0176]-[0177]).  Note: the limitation “RK is a recipient key known to both the sender and the recipient prior to executing the method of claim 1” does not distinguish over the prior art because it is describing the data and is not 

Per claim 9, Waters/Zagarese discloses all of the limitations of claim 1 above.  Zagarese further discloses:
wherein EA further comprises EWR, where EWR is a verification process required by the sender in order for the recipient to access EA (e.g. validation service validates the validator credential cV) (Section [0184]-[0185]).  Note: the limitation “wherein EA further comprises EWR, where EWR is a verification process required by the sender in order for the recipient to access EA” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  Further, the description of the data does not affect the steps of the method in a manipulative sense.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waters/Zagarese, as applied to claim 9 above, in further view of US 20210044558 A1 (“Eisen”).

Per claim 10, Although Waters/Zagarese discloses validating the recipient, Waters/Zagarese does not specifically disclose where EWR comprises a requirement to confirm the recipient’s access to a specific e-mail address or telephone number via a verification code sent by the repository to said specific e-mail address or phone number.  However Eisen, in analogous art of electronic communication, discloses:
where EWR comprises a requirement to confirm the recipient’s access to a specific e-mail address (e.g. email address) or telephone number via a verification code (e.g. code or  sent by the repository to said specific e-mail address or phone number (Section [0035]).  Note: the limitation “where EWR comprises a requirement to confirm the recipient’s access to a specific e-mail address or telephone number via a verification code sent by the repository to said specific e-mail address or phone number” does not distinguish over the prior art because it is describing the data and is not positively recited as a step of the method.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authentication process of Waters/Zagarese to include the use of a verification code emailed to the user, as taught by Eisen, in order to increase the security of the system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waters/Zagarese, as applied to claim 1 above, in further view of US 20180174137 A1 (“Subbarayan”).

Per claim 11, Although Waters/Zagarese discloses a user generating an electronic package, Waters/Zagarese does not specifically disclose where the sender seals the electronic package by affixing a digital signature of the sender to the electronic package.  However Subbarayan, in analogous art of electronic transactions, discloses:
where the sender seals the electronic package (e.g. encrypted data package) by affixing a digital signature of the sender to the electronic package (e.g. sign the encrypted data package with a key) (Section [0060]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the package generation process of Waters/Zagarese to include .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685
	
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685